Citation Nr: 0422469	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  96-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for multiple sclerosis, 
as due to exposure to herbicides during service.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for muscle and nerve damage, claimed as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1972, which included a period of active service in Vietnam. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the RO in 
Columbia, South Carolina, which denied service connection for 
PTSD.  This case is also on appeal from a December 2002 
rating decision which found new and material evidence had not 
been submitted to reopen a previously denied claim of 
entitlement to service connection for muscle and nerve 
damage, claimed as due to exposure to Agent Orange and a July 
2003 rating decision which denied service connection for 
multiple sclerosis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In a statement received at the Board of Veterans' Appeals in 
July 2004, the veteran requested a personal hearing at the RO 
before a Veterans Law Judge (Travel Board hearing).  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  



Accordingly, this matter is hereby REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
Veterans Law Judge.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




